NOTE: This order is nonprecedential
' United States Court of AppeaIs
for the FederaI Circuit
JOHN-PIERRE BANEY,
Petitioner,
V.
DEPARTMENT OF JUSTICE,
Resp0n,dent.
2011-3212 .
Petition for review of the Merit Systems Protection
Board in case no. DA4324110135-I-1.
ON MOTION
ORDER
The Department of Justice moves out of time for an
extension of time, until January 10, 2012, to file its brief.
John-Pierre Baney opposes.
Upon consideration thereof
IT ls ORDERED THAT:

BANEY V. JUSTICE
The motion is granted
DEC 1 9 2011
Date
ccc John-Pierre Baney
Michael D. Austin, Esq.
s21
2
FoR THE CoURT
fsi Jan Horba1y
J an Horbaly
C1erk
_ Fl E
l.3. com
mr FEnl3EAi%§%lbSl1F on
DEC192011-
.lA|iHORBALY `
C|;ERK